Terral, J.,
delivered the opinion of the court.
The levee commissioners applied for the condemnation of nine and 89-100 acres of land belonging to the defendants; the appraisers valued the land sought to be taken at $593.40, and the damage to orchard and premises at $125. Total, $718.40.
The defendant, Hendricks, appealed' to the circuit court, and there the jury gave damages as follows: “For land' consumed, $750; for orchard, $250; for house, $50. Total, $1,050.” The levee board appeals.
*486To exemplify tbe character of the evidence in this case, and the objections made to it, and to the verdict of the jury based upon it, we summarize that of one" of the witnesses. Charles Palmore testified that “he was the assessor of the county, and had assessed the land in controversy'at $15 per acre;' but that it was worth $100 per acre, and that $50 per acre was the market price per acre of best land in the country; that this land would, if well cultivated, produce one bale of cotton per acre; that the orchard was about an acre in extent, and had some fine peaches, some fine plums, some fine pears, and some apples; that he had never seen the orchard in fruit, but it was well kept, and was in his opinion worth $400.”
1. As held.in Richardson v. Levee Commissioners, 68 Miss., 539, it is the purpose of the law to secure to the owner whose land is taken for public use the selling cash value of it. And though a person familiar with the tract of land sought to be taken may give his opinion of its value, it is its cash value on a sale made on reasonable notice that should be inquired of. The verdict of the jury in this case sustains the contention that they were influenced by the opinions of the witnesses as to the theoretical value of the land rather than by the price at which it could have been sold.
2. It was error, we think, to permit the witnesses to give their opinion as to what would be the yield of the land in corn or cotton or other crops ; the rule allowing opinion evidence does not extend so far. 1 Grreenl. Evi., sec. 440, and notes.
3. The value of the orchard should not have been proven by opinion evidence. Indeed, there is in the record but little evidence of its value, besides that of the opinions of some of the witnesses, and a verdict resting upon that basis alone should not be permitted to stand.

Reversed and remanded.